Citation Nr: 0526571	
Decision Date: 09/28/05    Archive Date: 10/05/05

DOCKET NO.  02-14 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for a mixed bipolar 
disorder, currently evaluated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The veteran served on active duty from August 1995 to August 
1999. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 decision of the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied a rating in 
excess of 50 percent for a mixed bipolar disorder.  In April 
2004, the Board remanded the veteran's appeal for further 
evidentiary development.  In a June 2005 rating decision, a 
70 percent rating was assigned the veteran's mixed bipolar 
disorder, as well as entitlement to a total disability 
evaluation based on individual unemployability.  The 
appellant's only service connected disorder is his mixed 
bipolar disorder.


FINDING OF FACT

The veteran's mixed bipolar disorder is manifested by 
symptoms that cause total occupational impairment.


CONCLUSION OF LAW

The criteria for a 100 percent schedular rating for a mixed 
bipolar disorder are met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.102, 3.326, 4.3, 4.7, 4.130, Diagnostic Code 
9432 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his mixed bipolar disorder is 
manifested by increased adverse symptomatology that entitles 
him to an increased rating.  It is also requested that the 
veteran be afforded the benefit of the doubt. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2004).  
Although regulations require that a disability be viewed in 
relation to its recorded history, 38 C.F.R. §§ 4.1, 4.2, when 
assigning a disability rating, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

It is the responsibility of the Board to weigh the evidence 
and decide where to give credit and where to withhold the 
same and, in so doing, accept certain medical opinions over 
others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  
That responsibility is particularly onerous where medical 
opinions diverge.  At the same time, the Board is mindful 
that it cannot make its own independent medical 
determinations and that there must be plausible reasons for 
favoring one medical opinion over another.  Evans v. West, 
12 Vet. App. 22, 30 (1999).

In a June 2005 rating decision, the veteran was assigned a 70 
percent rating for a mixed bipolar disorder under 38 C.F.R. 
§ 4.130, Diagnostic Code 9432.  The rating schedule provides 
that a 100 percent rating for this disorder is warranted for 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9432.  This set of 
symptoms is not an exclusive  or exhaustive list.  Rather, 
they serve as examples of symptoms that would justify a total 
rating.  Mauerhan v. Principi, 16 Vet.App. 436, 442 (2002).

With the above criteria in mind, the Board notes that when 
examined by VA in June 2004 his adverse symptomatology 
included no insight, a blunt affect, pressured speech, flight 
of ideas, grandiosity, irritability, thought broadcasting, 
and being hyper-philosophical.  The veteran reported suicidal 
ideation, a history of one gesture, but no current plan.  
Psychological testing was judged to be reliable.  There were 
no frank delusions but the appellant reported being in touch 
with a "cosmic consciousness," and to have 
"synchronicities with the number 23."

It was thereafter opined that the veteran's behavior during 
the examination was consistent with a diagnosis of a bipolar 
disorder.  The veteran has a documented history of psychosis 
that resulted in diagnoses of possible schizo-affective 
disorder and schizophrenia, and currently the claimant has 
more significant bipolar symptoms.  The diagnosis was bipolar 
disorder with psychotic features.  His Global Assessment of 
Functioning (GAF) score was 40.  The AMERICAN PSYCHIATRIC 
ASSOCIATION, DIAGNOSTIC AND STATISTICAL MANUAL (DSM IV) 427-9 (4th 
ed. 1994) provides that a GAF score of between 31 and 40 
suggests that the veteran's psychiatric disability is 
manifested by "[s]ome impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several area, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work . . .)."  

As to the higher GAF score given at the December 2001 VA 
examination, the June 2004 examiner was not sure of the 
reason for that score but nonetheless opined that perhaps it 
represented a time where the claimant was functioning at a 
higher level.  In June 2004, it was opined that

[c]urrently [the veteran] is showing 
significant impairment in functional 
abilities as well as level of 
symptomatology.  His current presentation 
is more consistent with that noted 
elsewhere in his chart.  It is most 
likely that what we are seeing now is the 
patient's typical level of functioning. 

In this respect, while an August 1999 VA treatment record 
reported his GAF score was between 70 and 75, the records 
primarily show his GAF scores ranging from a low of 30 to a 
high of 57.  The VA treatment records also document several 
psychiatric hospitalizations as well as his complaints of, 
among other things, homicidal and/or suicidal ideation 
sometimes with a plan.  In January 2002, a VA staff 
psychiatrist opined that the veteran's psychiatric problems 
made him unable to work.  In September 2002, his VA counselor 
noted that the veteran lives a hermit-like life style with 
his only contact being with his parents.  The record also 
shows the veteran is on psychiatric medications, does not 
work, and lives in his parent's home.

While earlier VA examiners in February 2000 and December 2001 
expressed a different opinion than the June 2004 VA examiner 
as to the severity of the veteran's bipolar disorder, the 
Board assigns greater probative value to the later opinion 
because it was made after a review of the record on appeal 
including the two earlier VA examinations.  The June 2004 
examiner cites to relevant psychiatric medical records, and 
explains why the findings made at these two earlier 
examinations were not as reliable.

The Board consequently concludes that the evidence, both 
positive and negative, is at least in equipoise.  Under such 
circumstances, and granting the veteran the benefit of any 
doubt in this matter, the Board concludes the appellant's 
overall disability picture due to a mixed bipolar which 
renders him unable to work, and with virtually no contact 
with the rest of the world.  This equates to total 
occupational and social impairment.  38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9432.  Accordingly, a 100 percent rating is 
warranted.

The appeal is allowed.

As this decision is a complete grant of the benefits sought 
on appeal, a discussion of the Veterans Claims Assistance Act 
of 2000 and the effect it had on the veteran's claim is not 
needed. 


ORDER

A 100 percent rating for a mixed bipolar disorder is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


